Name: Political and Security Committee Decision (CFSP) 2016/563 of 15 March 2016 on the acceptance of Turkey's contribution to the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM Ukraine/2/2016)
 Type: Decision
 Subject Matter: cooperation policy;  Europe;  politics and public safety;  European construction
 Date Published: 2016-04-12

 12.4.2016 EN Official Journal of the European Union L 96/37 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2016/563 of 15 March 2016 on the acceptance of Turkey's contribution to the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM Ukraine/2/2016) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2014/486/CFSP of 22 July 2014 on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (1), Whereas: (1) Pursuant to Article 10(3) of Decision 2014/486/CFSP, the Council authorised the Political and Security Committee (PSC) to take relevant decisions on the acceptance of contributions to EUAM Ukraine by third States. (2) The Civilian Operations Commander recommended that the PSC accept the proposed contribution from Turkey to EUAM Ukraine and to consider the contribution as significant. (3) Turkey should be exempted from financial contributions to the budget of EUAM Ukraine, HAS ADOPTED THIS DECISION: Article 1 Third States' contributions 1. The contribution from Turkey to EUAM Ukraine is accepted and considered to be significant. 2. Turkey is exempted from financial contributions to the budget of EUAM Ukraine. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. It shall apply from 3 November 2015. Done at Brussels, 15 March 2016. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 217, 23.7.2014, p. 42.